MORRISON, Judge.
Relator was held in contempt by the Judge of the 98th Judicial District Court sitting with the Grievance Committee of the State Bar of Texas for District 10B.
Application for writ of habeas corpus was made to this Court; the same was granted, and the writ issued returnable to this Court.
Relator now moves to dismiss such application and attaches an order from the District Court reciting that relator has purged himself of contempt and that the judgment of contempt has been vacated.
The matter having become moot, the relief prayed for is denied.